Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Restriction/Election
Applicant's election with traverse of group I ,claims 1, 3-9 and 13-20 in the reply filed on 02/14/22 is acknowledged.  Applicant’s election of compound I with zinc metal complex, zinc carbonate and sodium laureth sulfate is also acknowledged. The traversal is on the ground(s) that there will be no search burden while searching various species.  This is not found persuasive because search of one compound will not yield a search for another compound as claimed with several variables  and there will be search burden on the office to search each and every species claimed distinctly.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/election there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/14/22.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites a variable -NHCO-R20 without defining what R20 constitutes, thereby making the claim indefinite. Claim 5 recites a limitation within parenthesis as (or 1-hydroxy-2-pyridinethione salt); which makes the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (USP 8,491,877) in view of Taguchi et al. (USP 5,401,770).
Schwartz et al. topical skin and/or hair compositions which provide superior benefits from zinc-containing layered material. An embodiment of the present invention also provides a method for cleansing the hair and/or skin and zinc pyrithione is used as an anti-dandruff agent, see abstract and column 2, lines 30-36 and column 3, lines 11-
Schwartz et al. does not teach use of a metal complex of compound I such as zinc cysteamine or zinc complex of cysteine.
Taguchi et al. teaches an antipruritic agent comprising a zinc-amino acid complex in a composition, see abstract. The antipruritic composition can be applied in cosmetics, see column 4, lines 5-7. Can be used in external applications such as lotions and creams, see column 4, lines 25-30. Use of zinc cysteine complex, 3.0 wt.% is taught in example 13. 
It would have been obvious to one of ordinary skill to have utilized zinc-amino acid complex such as zinc cysteine complex as antipruritic agent into the antimicrobial composition of Schwartz et al. One of ordinary skill would have been motivated to do so because Schwartz teaches use of additional antimicrobials while teaching a topical composition and Taguchi teaches use of zinc -cysteine complex as anti-pruritic agent in a topical composition such as lotions and creams. The expected result would be an added effect of antimicrobial agents. Schwartz teaches use of zinc pyrithione in amount ranging from 0.5% to 5% by weight and Taguchi teaches use of antipruritic agent zinc 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612